FILED
                                                                  IN THE OFFICE OF THE
                                                               CLERK OF SUPREME COURT
                                                                       JULY 29, 2021
                                                                STATE OF NORTH DAKOTA


                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                2021 ND 138

In the Matter of the Adoption of M.E., a child


W.E. and D.E.,                                                 Petitioners
        v.
L.H.,                                            Respondent and Appellant



                                No. 20210172

Appeal from the District Court of Grand Forks County, Northeast Central
Judicial District, the Honorable Donald Hager, Judge.

AFFIRMED.

Per Curiam.

Rhiannon L. Gorham, Grand Forks, ND, for respondent and appellant;
submitted on brief.
                  In the Matter of the Adoption of M.E.
                              No. 20210172

Per Curiam.

[¶1] L.H. appeals from a district court order terminating his parental rights
to M.E., in connection with a petition for adoption. L.H. argues on appeal the
court clearly erred by finding he abandoned M.E., and the court abused its
discretion by terminating his parental rights. We conclude the court’s findings
were not clearly erroneous and the court did not abuse its discretion by
terminating L.H.’s parental rights. We summarily affirm under N.D.R.App.P.
35.1(a)(2) and (4).

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                      1